DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei (US 10,761,243 B1).
In regard to claim 1, Wei discloses a lamp for an automobile, the lamp comprising: 
a light source (30) configured to generate light; and 
a micro lens array (MLA) module (10) which includes a plurality of lenses and which is configured to receive the light generated by the light source and to discharge the light external to the MLA module, wherein the MLA module comprises: 
(11) which is provided with a plurality of lenses and to which the light generated by the light source is incident; and 
a light-emitting lens part (12) which faces the light-incident lens part, is provided with a plurality of lenses on a first surface opposite to a second surface facing the light-incident lens part, and receives the light incident to the light-incident lens part and discharges the light external to the MLA module, 
wherein some of the plurality of lenses provided in the light-emitting lens part are convex lenses (121, right top side of 10), and 
wherein others of the plurality of lenses provided in the light-emitting lens part are concave lenses (121, second from left top side of 10). (Figure 2 and 3; see at least Col 1 Line 65 to Col 2 Line 52)

In regard to claim 15, Wei discloses an automobile comprising a lamp for the automobile, wherein the lamp for the automobile comprises: 
a light source (30) configured to generate light; and 
a micro lens array (MLA) module (10) that includes a plurality of lenses and that is configured to receive the light generated by the light source and to discharge the light external to the MLA module, wherein the MLA module comprises: 
a light-incident lens part (11) which is provided with a plurality of lenses and to which the light generated by the light source is incident; and 
(12) which faces the light-incident lens part, is provided with a plurality of lenses on a first surface opposite to a second surface facing the light-incident lens part, and which receives the light incident to the light-incident lens part and discharges the light external to the MLA module, 
wherein some of the plurality of lenses provided in the light-emitting lens part are convex lenses (121, right top side of 10), and 
wherein others of the plurality of lenses provided in the light-emitting lens part are concave lenses (121, second from left top side of 10). (Figure 2 and 3; see at least Col 1 Line 65 to Col 2 Line 52)

In regard to claim 16, Wei discloses that the lamp for the automobile is a lamp configured to form a low beam. (Figure 2 and 3; see at least Col 2 Lines 5-9)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei (US 10,761,243 B1).
Wei fails to explicitly disclose that the MLA module includes a first MLA module and a second MLA module, and wherein the first and second MLA modules are arranged side by side in a left-right direction with respect to the light source.
However, the Examiner considers this claim to be a mere duplication of parts, and it would have been obvious to one of ordinary skill in the art at the time of filing to duplicate the lens of Wei in order to provide for a larger light source.

Allowable Subject Matter
Claims 2-13 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for indicating allowable subject matter: 
The prior art taken as a whole does not show nor suggest a lamp for an automobile, the lamp comprising a light source configured to generate light, and a micro lens array (MLA) module which includes a plurality of lenses and which is configured to receive the light generated by the light source and to discharge the light external to the MLA module, wherein the MLA module comprises a light-incident lens part which is provided with a plurality of lenses and to which the light generated by the light source is incident, and a light-emitting lens part which faces the light-incident lens part, is provided with a plurality of lenses on a first surface opposite to a second surface facing the light-incident lens part, and receives the light incident to the light-incident lens part as specifically called for the claimed combinations.
The closest prior art, Wei (US 10,761,243 B1), does not include areas of the light-emitting lens part in which the plurality of lenses is provided comprises a first area, a second area, and a third area, wherein the second area surrounds the first area, and the third area surrounds the second area, and wherein the convex lenses provided in the light-emitting lens part are provided in the first area and the second area, and the concave lenses provided in the light-emitting lens part are provided in the third area as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Wei reference in the manner required by the claims. 
To clarify the allowable subject matter, the Examiner interprets the limitation of “surrounds” to mean “be all around (someone or something).” This then requires that the second area is on all sides of the first area, and the third is area is on all sides of the second. The area in Wei which has the concave lenses does not surround the area having the convex lenses. While lenticular sheets similar to the applicants are well-

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Abele et al (US 2016/0018066 A1) disclose a lighting arrangement.
Courcier (US 2017/0241607 A1) disclose a projection device.
Choi et al (US 2020/0386382 A1) disclose a vehicle lamp.
Han et al (US 2021/0404621 A1) disclose a vehicle lamp.
Kim et al (US 2019/0186706 A1) disclose a lamp for a vehicle.
Kim et al (US 2020/0080704 A1) disclose a lamp for a vehicle.
Mandl (US 2018/0320852 A1) disclose a micro-projection light module.
Mototsuji (US 2021/0341123 A1) disclose a vehicle lamp.
Niu et al (US 2021/0164631 A1) disclose a display device.
Natsume (US 6,070,993) disclose a vehicle lamp.
Sato (US 2019/0360656 A1) disclose a vehicular lamp. 
Schreiber et al (US 2021/0231280 A1) disclose a low beam headlamp.
Schreiber et al (US 2021/0215314 A1) disclose a high beam headlamp.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.D/Examiner, Art Unit 2875  


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875